Dismissed and Memorandum Opinion filed August 2, 2007







 
Dismissed
and Memorandum Opinion filed August 2, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00120-CR
____________
 
ERIC WAYNE BROOKS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 8 
Harris County, Texas
Trial Court Cause No.
1419497
 

 
M E M O R A N D U M   O P I N I O N
On July
19, 2007, we abated this appeal in order for the trial court to determine
whether appellant is entitled to appointed counsel on appeal.  On July 25,
2007, a supplemental clerk=s record was filed.  The record contains a motion to dismiss
the appeal filed by counsel and personally signed by appellant.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.  See Tex. R. App. P. 2.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the mandate
of the Court immediately.




PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 2, 2007.
Panel consists of Justices Anderson,
Fowler, and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).